     Case 2:13-cv-02343-KJM-KJN Document 133 Filed 09/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 2:13–cv–2343–KJM–KJN PS

12                        Plaintiff,                 ORDER

13               v.                                  (ECF No. 132)

14   DONALD M. WANLAND, JR.,
15                        Defendant.
16

17               BASED ON THE Unopposed Motion for a Forty-Five (45) Day Extension of Time (ECF

18   No. 132) and good cause appearing therefore, the meet and confer deadline of September 8, 2020,

19   that is set forth in the Court’s August 25, 2020 Order (ECF #131) is extended until October 23,

20   2020, and the September 15, 2020 deadline to submit a proposed briefing schedule is extended

21   until October 30, 2020.

22               IT IS SO ORDERED.

23   Dated: September 2, 2020

24

25
     wanl.2343
26
27

28
                                                     1
